DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-45, 48, 92-97, 101, 103, 107-123 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39-45, 48, 92-97, 101, 103, 107-116, 119-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macey (US 20120078426 A1) in view of Xiao et al. (hereinafter “Xiao”) (US 20140123180 A1).
As to claims 39, 92, 107, and 119, Macey teaches a method and system for operating a bathing unit system owned and operated by a customer associated with the bathing unit system, comprising: 
directing a computing device to implement a Graphical User Interface (GUI), said GUI being configured to present to the customer one or more user-operable input objects configured to accept user inputs to modify one or more operational parameters of the bathing unit system [Figs. 5-7, 14-21] [0028-0036, 0042-0049]; 
the GUI being configured to display a user operable control for receiving from the customer service request commands for requesting that a bathing unit system service technician contact the customer associated with the bathing unit system [Figs. 21-22] [0049-0050]; 
in response to receipt of a specific service request command from the customer via the user operable control, transmitting a service request notification message over a communication network indicating that the customer associated with the bathing unit system has requested to be contacted [Figs. 21-22] [0049-0050]; 
Macey teaches the dealer capable to receive customer’s message and performing a remote monitoring and control to clear such faults [0049-0051]. Macey also teaches the GUI being configured to enable operation of a user operable control in response to detection of one or more operational errors in the bathing unit system, the user operable control being configured for receiving from the customer service request commands for requesting that a bathing unit system service technician contact the customer associated with the bathing unit system [0048-0049, 0057]. Macey does not disclose enabling user to determine whether to accept or deny remote control from support technician. More specifically, Macey does not explicitly teach receiving over the communication network, at the computing device, an invitation message responsive to the service request notification message, the invitation message including a request to permit remote control and monitoring of the associated with the customer by a specific remote service technician; and following receipt of the invitation message at the computing device, dynamically adapting the GUI to present user-selectable options to enable the customer to selectively accept the request to permit the remote control and monitoring of the system by the specific remote service technician.
However, Xiao teaches a system and method for providing remote support for a customer’s home appliance based on the customer’s request. Especially, Xiao teaches transmitting a service request notification message over a communication network indicating that the customer associated with the appliance has requested to be contacted, receiving over the communication network, at the computing device, an invitation message responsive to the service request notification message, the invitation message including a request to permit remote control and monitoring of the appliance associated with the customer by a specific remote service technician; and following receipt of the invitation message at the computing device, dynamically adapting the GUI to present user-selectable options to enable the customer to selectively accept the request to permit the remote control and monitoring of the appliance by the specific remote service technician [Figs. 4-10, 14-15] [0042, 0046-0079, 0081-0085, 0096-0098].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Xiao with the teachings of Macey for the purpose of enabling user to determine whether to accept or deny remote control from support technician.
As to claim 40, Macey teaches the GUI is configured for displaying an error indicator indicating that a specific operational error has been detected in the bathing unit system, wherein the user operable control for receiving the service request commands is displayed on the GUI in conjunction with the error indicator [0057].
As to claim 41, Macey teaches the error indicator is a component-specific error indicator identifying a specific bathing unit component in the bathing unit system with which the detected specific operational error is associated [0048, 0057].
As to claim 42, Macey teaches the error indicator is user-selectable through the GUI, wherein in response to receiving a user selection for the error indicator, the GUI being dynamically adapted to present a diagnostic interface providing additional information of an error condition associated with the error indicator [0048-0049, 0057].
As to claim 43, Macey teaches dynamically adapting the GUI to present the diagnostic interface includes presenting information identifying one or more replacement parts available for purchase to address the error condition [0048-0049, 0057].
As to claim 44, Macey teaches presenting the information identifying the one or more replacement parts available for purchase includes providing a user-operable actuator to initiate a purchasing process for the one or more parts from an electronic marketplace [0048-0049, 0057].
As to claim 45, Xiao teaches dynamically adapting the GUI to display a service request GUI element following receipt of the specific service request command via the user operable control, the service request GUI element indicating that the service request notification message in respect of the bathing unit system has been transmitted [Figs. 4-10, 14-15] [0042, 0046-0079, 0081-0085, 0096-0098].
As to claim 48, Macey teaches the computing device is a portable device associated with the customer [0055].
As to claim 93, Macey teaches the GUI is configured for displaying an error indicator indicating that a specific operational error has been detected in the bathing unit system, wherein the user operable control for receiving the service request commands is displayed on the GUI in conjunction with the error indicator [0057].
As to claim 94, Macey teaches the error indicator is a component-specific error indicator identifying a specific bathing unit component in the bathing unit system with which the detected specific operational error is associated [0048, 0057].
As to claim 95, Macey teaches configure the GUI to display the error indicator as a user-selectable error indicator; and dynamically adapt the GUI, in response to receiving a user selection for the error indicator, to present a diagnostic interface providing additional information of an error condition associated with the error indicator [0048-0049, 0057].
As to claim 96, Macey teaches dynamically adapting the GUI to present the diagnostic interface includes presenting information identifying one or more replacement parts available for purchase to address the error condition [0048-0049, 0057].
As to claim 97, Macey teaches presenting the information identifying the one or more replacement parts available for purchase includes providing a user-operable actuator to initiate a purchasing process for the one or more parts from an electronic marketplace [0048-0049, 0057].
As to claim 101, Macey teaches the apparatus is implemented by a portable computing device associated with the customer [0055].
As to claim 103, Macey teaches the apparatus is installed as part of the bathing unit system and includes a top-side control panel that includes the display screen [Figs. 26-33] [0055-0060].
As to claim 108, Macey teaches the GUI is configured to enable operation of the user operable control at least in part by displaying the user operable control on the GUI in conjunction with an error indicator conveying the detection of the one or more operational errors in the bathing unit system [0048-0049, 0057].
As to claim 109, Macey teaches the GUI is configured to omit displaying the user operable control absent detection of operational errors in the bathing unit system [0048-0049, 0057].
As to claim 110, Macey teaches the error indicator is a component-specific error indicator identifying a specific bathing unit component in the bathing unit system with which the one or more operational errors in the bathing unit system are associated [0048-0049, 0057].
As to claim 111, Macey teaches the error indicator is user-selectable through the GUI, wherein in response to receiving a user selection for the error indicator, the GUI being dynamically adapted to present a diagnostic interface providing additional information of an error condition associated with the error indicator [0048-0049, 0057].
As to claim 112, Macey teaches dynamically adapting the GUI to present the diagnostic interface includes presenting information identifying one or more replacement parts available for purchase to address the error condition [0048-0049, 0057].
As to claim 113, Macey teaches presenting the information identifying the one or more replacement parts available for purchase includes providing a user-operable actuator to initiate a purchasing process for the one or more parts from an electronic marketplace [0048-0049, 0057].
As to claim 114, Xiao teaches dynamically adapting the GUI to display a service request GUI element following receipt of the specific service request command via the user operable control, the service request GUI element indicating that the service request notification message in respect of the bathing unit system has been transmitted [Figs. 4-10, 14-15] [0042, 0046-0079, 0081-0085, 0096-0098].
As to claim 115, Macey teaches the apparatus is implemented by a portable computing device associated with the customer [0055].
As to claim 116, Macey teaches the apparatus is installed as part of the bathing unit system and includes a top-side control panel that includes the display screen [Figs. 26-33] [0055-0060].
As to claim 120, Macey teaches the GUI is configured to enable operation of the user operable control at least in part by displaying the user operable control on the GUI in conjunction with an error indicator conveying the detection of the one or more operational errors in the bathing unit system [0048-0049, 0057].
As to claim 121, Macey teaches the GUI is configured to omit displaying the user operable control absent detection of operational errors in the bathing unit system [0048-0049, 0057].
Claim(s) 117-118, 122-123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macey in view of Xiao, and further in view of Potucek et al. (hereinafter “Potucek”) (US 20180240322 A1).
As to claim 117, Macey and Xiao do not explicitly teach the user operable control presents a list of entries corresponding to one or more bathing unit technicians, wherein entries in the list of entries are independently selectable by the customer. 
However, Potucek teaches a system and method for providing network connectivity and remote monitoring, optimization, and control of pool/spa equipment. Especially, Potucek teaches the user operable control presents a list of entries corresponding to one or more bathing unit technicians, wherein entries in the list of entries are independently selectable by the customer [0152, 0426-0427, 0434].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Potucek with the teachings of Macey and Xiao for the purpose of enabling user to select desired technician for support service.
As to claim 118, Potucek teaches the list of entries includes at least one entry corresponding to a bathing unit technician that the customer has previously authorized to remotely control and monitor the bathing unit system associated with the customer [0152, 0426-0427, 0434].
As to claim 122, Potucek teaches the user operable control presents a list of entries corresponding to one or more bathing unit technicians, wherein entries in the list of entries are independently selectable by the customer to allow the customer to select the specific remote service technician from the list of entries, the list of entries including at least on entry corresponding to the specific remote service technician [0152, 0426-0427, 0434].
As to claim 123, Potucek teaches the specific remote service technician corresponds to a bathing unit technician that the customer has previously authorized to remotely control and monitor the bathing unit system associated with the customer [0152, 0426-0427, 0434].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115